UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 GEORGE KALTNER, et al.,

                                  Plaintiffs,

                          v.                                      No. 16-CV-9337 (KMK)

 DAVID STEWART, et al.,                                                    ORDER

                                 Defendants.



KENNETH M. KARAS, United States District Judge:

       On November 1, 2019, Plaintiffs submitted a “Motion for Entry of Default” as to some

Defendants. However, this submission did not use the correct form and was not stylized

correctly on ECF, so the Clerk of Court never issued a certificate of default as to any of these

parties. A form request for the Clerk’s certificate of default is available on the Southern District

of New York’s website.

       To the extent Plaintiffs wish to pursue a default judgment against any Defendants who

have not timely answered, Plaintiffs are instructed to refile their request for a certificate of

default, along with all other necessary papers in the manner prescribed by the rules of the

Southern District of New York and the Individual Rules of this Court.

       The Clerk of Court is respectfully requested to terminate the Motion at Docket No. 201.

SO ORDERED.

 Dated:    April 3, 2020
           White Plains, New York

                                                              KENNETH M. KARAS
                                                             United States District Judge
